Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 1 of
                                         11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 2 of
                                         11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 3 of
                                         11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 4 of
                                         11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 5 of
                                         11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 6 of
                                         11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 7 of
                                         11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 8 of
                                         11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 9 of
                                         11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 10
                                       of 11
Case: 19-30088   Doc# 1882   Filed: 05/07/19   Entered: 05/07/19 12:32:18   Page 11
                                       of 11
